Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission for RCE filed on 12/13/2021 has been entered. Applicant has amended claims 2, 9 and 16. Currently claims 2-21 are pending in this application. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant filed terminal disclaimer on 12/29/2021 to overcome the non-statutory double patenting rejection. Claims 2, 9 and 16 are allowed because the prior art does not teach “transmitting, by a second-screen device, a first message over a wireless network to the first-screen device to determine whether the first-screen device is requesting user authentication for the automated user login into the first application hosted by the first- screen device; responsive to receiving a second message via the wireless network from the first- screen device in response to the first message, presenting, via a second application hosted by the second-screen device, a prompt for user input indicating user acceptance of automated user login into the first application hosted by the first-screen device” as required by claim 2 and similarly by claims 9 and 16 and when taken into the context of the claim as a whole. Dependent claims are allowed due to dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.